Case 20-42938       Doc 35-1     Filed 10/05/20 Entered 10/05/20 08:58:33      Memorandum
                                            Pg 1 of 1


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re:                                        ) Case No. 20-42938
                                              )
Melinda K. Poignee                            )
                                              )
 Debtor(s),                                   ) Memorandum



                                        MEMORANDUM
         PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure 1009,
the Debtor has filed Amended Schedules.


Amended Schedule A/B
         -Added business assets for M&M Tanning, LLC


Amended Schedule C
         -Added business assets for M&M Tanning, LLC


Amended Schedule D
         -Added HNB Bank as a secured debt


Amended Schedule E/F
         -Marked Integrity Title as “disputed.”

                                                    Respectfully submitted,
                                                    ADAMS LAW GROUP

                                                    /s/ Bryan T. Voss
                                                    JACK J. ADAMS #37791MO #37791
                                                    BRYAN T. VOSS #48029MO #48029
                                                    Attorney for Debtor
                                                    1 Mid Rivers Mall Drive, Ste. 200
                                                    St. Peters, Missouri 63376
                                                    Ph.(636) 397-4744 Fax (636) 397-3978
                                                    contact@thinkadamslaw.com\
